Case 1:19-cv-00547-GZS Document 117 Filed 07/27/21 Page 1 of 1                       PageID #: 1462



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 JON R. ADAMS,                                 )
                                               )
                       Plaintiff,              )
                                               )
 v.                                            ) Docket no. 1:19-cv-00547-GZS
                                               )
 MATTHEW MAGNUSSON, et al.,                    )
                                               )
                                               )
                       Defendants.             )

                          ORDER AFFIRMING THE
               RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge filed with the Court on July 6, 2021, his Recommended

Decision (ECF No. 103). Plaintiff filed a belated Reply (ECF No. 104) on July 9, 2021, and his

Objection to the Recommended Decision (ECF No. 105) on July 14, 2021. Defendants Averill &

LeClair then filed their Response (ECF No. 116) to these filings on July 27, 2021.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together with

the filings just noted and the entire record; I have made a de novo determination of all matters

adjudicated by the Magistrate Judge's Recommended Decision; and I concur with the

recommendations of the United States Magistrate Judge for the reasons set forth in his Recommended

Decision, and determine that no further proceeding is necessary.

       It is therefore ORDERED that:

       1.      the Recommended Decision (ECF No. 103) is hereby AFFIRMED.

       2.      Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order (ECF
               No. 100) is hereby DENIED.

SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 27th day of July, 2021.
